MANDATE
                Case
                  Case
                     1:18-cv-02921-JMF
                        18-2652, Document
                                       Document
                                          111, 08/01/2019,
                                                  646 Filed2622462,
                                                             08/01/19Page1
                                                                       Pageof11of 1

                                                                                              N.Y.S.D. Case #
                                                                                              18-cv-2921(JMF)

                             United States Court of Appeals
                                               FOR THE
                                            SECOND CIRCUIT
                                          ____________
             At a stated term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     1st day of August, two thousand nineteen.

     Present:       Pierre N. Leval,
                    Rosemary S. Pooler,
                    Richard C. Wesley,

                       Circuit Judges.
                                                                                                 Aug 01 2019
     ____________________________________________

     In Re: United States Department of Commerce, Wilbur L. Ross,
     in his official capacity as Secretary of Commerce, United States
     Census Bureau, an agency within the United States Department
     of Commerce, Steven Dillingham, in his capacity as the Director
     of the U.S. Census Bureau,
                                                                                               18-2652
                                                                                               18-2659
                                   Petitioners.1

     ____________________________________________

            In light of the Supreme Court’s decision in Department of Commerce v. New York, 139 S.
     Ct. 2551, 2574 (2019), our prior orders of September 25, 2018, and October 9, 2018, are hereby
     VACATED. The Clerk of Court is directed to issue the mandate forthwith.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 08/01/2019
     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Census Bureau Director Steven
     Dillingham is automatically substituted for former Acting Director of the U.S. Census Bureau
     Ron S. Jarmin. The Clerk of Court is directed to amend the caption as above.
